UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MARTHA AKERS,

                        Petitioner,

           v.                                        Civil Action No. 18-00544-DLF

 U.S. BANKRUPTCY COURT,

                        Respondent.


                                  MEMORANDUM OPINION

       On March 14, 2018, the Court issued an order construing Martha Akers’ self-styled

[1] Petition Under 28 U.S.C. § 2254(b)(ii) for Writ of Habeas Corpus to be a complaint

commencing a civil lawsuit against the U.S. Bankruptcy Court. The order directed Akers to

either pay the required filing fee of $400 or request permission to proceed in forma pauperis if

she intended to advance the lawsuit. The Court set a deadline of April 13, 2018 to make the

required payment or in forma pauperis application and stated that “[i]f Petitioner fails to timely

pay the filing fee or request to proceed in forma pauperis, the Court will dismiss Petitioner’s

petition without prejudice.” Order Mar. 14, 2018. According to the case docket, a copy of the

Court’s order was mailed to Akers on March 14, 2018. Because Akers has not timely paid the

required filing fee or applied to proceed in forma pauperis, the Court will dismiss her petition

without prejudice. A separate order consistent with this decision accompanies this memorandum

opinion.



                                                             ________________________
                                                             DABNEY L. FRIEDRICH
                                                             United States District Judge
Date: June 4, 2018